Laweence, Judge:
The proper value for duty purposes of certain steel drums exported from Iceland during the year 1954 is the subject of the present appeal for a reappraisement.
It has been stipulated and agreed by the parties hereto that the issues involved in said appeal are similar in all material respects to those involved in Chas. L. Huisking Co., Inc., et al. v. United States, 34 Cust. Ct. 511, Reap. Dec. 8442, wherein it was held that the steel drums are properly dutiable in their condition as imported on the basis of United States value, as defined in section 402 (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (e)), as amended by the Customs Administrative Act of 1938, and that the record in said case may be incorporated into the record herein.
The parties have further stipulated and agreed that the value or price, at the time of exportation of the involved steel drums to the United States, at which such or similar drums were freely offered for sale for domestic consmnption, packed ready for delivery, in the principal market of the United States to all purchasers in the usual wholesale quantities and in the ordinary course of trade, was 75 cents per drum during the year 1954. Plaintiff waives and claims no allowance for cost of transportation, insurance, expenses from the place of shipment to the place of delivery, commission, profit, or general expenses.
It was also stipulated and agreed that, on or about the date of exportation of the steel drums herein involved, such or similar drums were not freely offered for sale in Iceland either for home consumption or for exportation to the United States.
Upon the uncontroverted facts of record, the court holds that the proper basis for determining the value of the imported drums in issue is United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value was 75 cents each for the drums exported during the year 1954, less the item of duty.
Judgment will be entered accordingly.